                   Case 4:21-cr-00070-SMR-SHL Document 12 Filed 04/21/21 Page 1 of 1

AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                         for the
                                                Southern District ofiowa

                  United States of America                 )
                             V.                            )      Case No.   4:2 l-cr-00070-SMR-CFB-1
                                                           )
                      Nicole Poole Franklin                )
                            Defendant                      )

                                              WAIVER OF AN INDICTMENT

        l understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:       April 21, 2021
                                                                                     Defendant's signature




                                                               �                Signature of defendant's attorney

                                                                                      Joseph D. Herrold
                                                                             Printed name of defendant's attorney


                                                                           l/
